Citation Nr: 0318389	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for athlete's 
foot.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for residuals of a 
scalded back.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO) which denied the veteran's request to reopen 
his previously denied claims for service connection.

The Board observes that the veteran's claims of entitlement 
to service connection for athlete's foot, residuals of a 
scalded back, and residuals of a head injury were previously 
considered and denied by the RO in an unappealed June 1957 
rating decision.  See 38 U.S.C.A. § 7105(c) (if a notice of 
disagreement is not filed within one year of notice of the 
RO's decision, the RO's determination becomes final).  
Nonetheless, regardless of the previous disposition of the 
veteran's claims for service connection of athlete's foot, 
residuals of a scalded back, and residuals of a head injury, 
the Board is precluded from considering the substantive 
merits of these claims without first finding that new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, 
the Board finds that these issues are more appropriately 
characterized as whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for athlete's foot, residuals of a scalded back, 
and residuals of a head injury.  This is significant, because 
in cases where there is a prior final decision, the Board is 
required to determine whether new and material evidence has 
been presented before reopening the claim and adjudicating 
the claim of entitlement to service connection on the merits.  
Id.

Nonetheless, the Board, without reopening the aforementioned 
claims to reopen on the basis of new and material evidence, 
will request additional development of the underlying claims 
as part of the REMAND below.  In this regard, the Board notes 
that it would be unfair to adjudicate the veteran's claims to 
reopen without completing the development, which will be 
detailed in the REMAND portion of this decision.


REMAND

The veteran essentially requests that the Board reopen his 
claims of entitlement to service connection for athlete's 
foot, residuals of a scalded back, and residuals of a head 
injury, on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claims, but also 
sufficient to grant service connection.  A review of the 
record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claims at this time.

A preliminary review of the record indicates that the 
veteran, in a July 1999 VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs), informed the RO that he had been treated at the 
Rapides Regional Hospital and by Robert C. Morrison, as well 
as by R. H. Goldman, A. P. Lowell, and E. Norton.  While 
additional statements indicate that records were no longer 
available for the R. H. Goldman, A. P. Lowell, and E. Norton, 
the veteran provided an address for Dr. Morrison.  Likewise, 
the veteran did not indicate that records would be 
unavailable for Dr. Morrison and Rapides Regional Hospital.  
However, it does not appear that the RO made any attempts to 
obtain the veteran's treatment records from Dr. Morrison or 
made any attempts to determine the address of the hospital, 
so that the relevant reports could be obtained directly from 
those providers. In addition, it appears that the veteran 
receives treatment from the Alexandria, Louisiana VA medical 
center.  However, no additional VA treatment records for the 
time period from April 1988 to the present have been 
submitted and there is no evidence that the RO attempted to 
obtain these treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").   Further, it is unclear from the 
veteran's claims file whether all of the veteran's relevant 
post-service treatment records are currently associated with 
the veteran's claims file.  As such, the Board finds that 
such records are relevant to the veteran's claims for service 
connection and should be associated with his claims file.  

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his athlete's 
foot, residuals of a scalded back, and 
for his residuals of a head injury.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to:  records from the Alexandria, 
Louisiana VA Medical Center for the 
period from April 1988 to the present and 
the veteran's complete clinical records 
from Dr. Morrison and Rapides Regional 
Hospital.

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


